Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit”, in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit” coupled with functional language “that generates an electric charge”, “that executes an arithmetic operation”, “that outputs”, “that outputs”, “that generates”, that executes a first control”, “that generates image data”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a photoelectric conversion unit” is a photodiode (PD) (Paragraph 0018 and Figure 2 of the publication to the instant application). The “arithmetic unit” is shown as consisting of three switches, two input capacitors, a feedback capacitor and an amplification unit (Paragraph 0029 and Figure 3 of the publication to the instant application). The “first output unit” and “second output unit”, appear to be performed by transistors and switches (Paragraphs 0023-0025 and Figure 3 of the publication to the instant application). Support for the structure that performs the functions of “a generation unit”, “a control unit” and “an image generation unit”, appears to be performed by a processor/CPU and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm/steps shown in Paragraphs 0019-0020, 0031-0048 in the specification (Paragraphs 0018-0020, 0031-0048 of the publication to the instant application).


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

4.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11039093. Although the claims at issue are not identical, they are not patentably distinct from each other because claims to the instant application are broader than and fully encompassed by claims to the US Patent.

Instant application: 17318112
US Patent No.: 11039093
1. An image sensor, comprising: 
a plurality of pixels arranged along a first direction, each of which includes a photoelectric conversion unit that 
a first signal line to which signals from one or more pixels among the plurality of pixels are output; 
a second signal line to which a signal from another pixel among the plurality of pixels is output; and 
an arithmetic unit that executes an arithmetic operation with a signal generated by combining the signals from the one or more pixels output to the first signal line and the signal output to the second signal line. 
5. The image sensor according to claim 2, wherein: the another pixel includes a first pixel; and the one or more pixels include a second pixel and a third pixel disposed on opposite sides of the first pixel. 


a plurality of pixels arranged along a first direction, each of the plurality of pixels (i) including a photoelectric conversion unit 
a first signal line to which signals from one or more pixels among the plurality of pixels are output; 
a second signal line to which a signal from another pixel among the plurality of pixels is output; and 
an arithmetic unit that executes an arithmetic operation with the signals from the one or more pixels output to the first signal line and the signal output to the second signal line, 
wherein: 
the one or more pixels include a first pixel and a second pixel; and the another pixel includes a third pixel disposed between the first pixel and the second pixel.



[No prior-art was found for claims 4-15 as presently written]. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Krymski (US Pub No.: 2004/0051802A1).

In regard to Claim 1, Krymski discloses an image sensor (CMOS image sensor, Abstract, Paragraph 0001; Figures 4-5), comprising: 
a plurality of pixels arranged along a first direction, each of which includes a photoelectric conversion unit that generates an electric charge through photoelectric conversion of light (See pixels 450 and 452 that have photodiodes PD for generating an electric charge through photo conversion of light, Figure 5; Paragraphs 0001, 0033), and outputs a signal generated based upon the electric charge generated in the photoelectric conversion unit (Signals are output via column lines 402 and 404 from pixels 450 and 452 respectively, Figures 4-5; Paragraph 0031); 
a first signal line (402) to which signals from one or more pixels among the plurality of pixels are output (402 serves as the first signal line that accepts a signal from pixel 450, Figures 4-5; Paragraphs 0031, 0039); 
a second signal line (404) to which a signal from another pixel among the plurality of pixels is output (404 serves as the second signal line that accepts a signal from pixel 452, Figures 4-5; Paragraphs 0031, 0039); and 
an arithmetic unit (Sample and hold circuit 35) that executes an arithmetic operation with a signal generated by combining the signals from the one or more pixels output to the first signal line and the signal output to the second signal line (The sample and hold circuit 35 is capable of sampling and holding two sets of signals simultaneously, e.g., a reset signal and a photo signal from a desired pixel and a reset signal and a comparison signal and a reference pixel in adjacent columns, and then subsequently combining the two sets of signals: For example, a reset signal of a desired pixel on column line 402 would be stored on capacitor 418 and the charge accumulated photo signal would be stored on capacitor 420. And similarly, a reset signal for a reference pixel associated with adjacent column line 404 would be stored on capacitor 414 and a comparison signal would be stored on capacitor 416. A downstream circuit subsequently combines these signals and outputs a charge accumulated signal free of noise, Figures 4-5; Paragraph 0030). 

Regarding Claim 2, Krymski discloses the image sensor according to claim 1, wherein: 
the one or more pixels (Pixel 450) each include a first output unit that outputs the signal generated based upon the electric charge generated in the photoelectric conversion unit to the first signal line (To read from desired pixel 450 the rst line 490 is enabled by a reset pulse after which it is disabled. Node A of desired pixel is reset by the reset voltage Vrst which is read out on line 402 by the SHR pulse applied to the row select transistor 488 and to the SHR switch of the readout circuit (Switch 410, FIG. 4). The reset voltage is sampled by a sample and hold circuit (FIG. 4) connected to the column line 402. Thus, Vrst of the desired pixel is sampled and stored on capacitor 418. After the reset voltage is stored, and after a charge integration period, the tx1 line 480 is enabled by a transfer pulse. The SHS switch of the readout circuit (switch 412, FIG. 4) is pulsed thereby storing an integrated charge pixel signal on capacitor 420, Figures 4-5; Paragraph 0039); and 
the another pixel (Pixel 452) includes a second output unit that outputs the signal generated based upon the electric charge generated in the photoelectric conversion unit to the second signal line (The reference pixel 452 is simultaneously read out. The steps to read out the reference pixel are similar with the exception that the transfer gate tx2 line 481 is not enabled, therefore isolating photo diode 162 and not transferring its charge to Node A. Thus, capacitor 414 connected to the reference pixel stores the reset signal of the reference pixel at the same time that the desired pixel stores the reset signal on capacitor 418 and capacitor 416 connected to the reference pixel stores the comparison signal of the reference pixel at the same time that the desired pixel stores the integrated charge signal on capacitor 420. At a different time, pixel 452 is the desired pixel reading out the odd column pixel 452 and array operation is analogous to reading out even column pixel 450 with the difference that the transfer control line tx2 481 corresponding to pixel 452, tx2 line 481, would be enabled instead of the transfer control line tx1 480, Paragraphs 0039-0040 and Figures 4-5). 

In regard to Claim 3, Krymski discloses the image sensor according to claim 2, wherein: 
the first output unit switches connection with (enabled) and disconnection (disabled) from the first signal line (As mentioned above, to read from desired pixel 450 the rst line 490 is enabled by a reset pulse after which it is disabled. Node A of desired pixel is reset by the reset voltage Vrst which is read out on line 402 by the SHR pulse applied to the row select transistor 488 and to the SHR switch of the readout circuit (Switch 410, FIG. 4). The reset voltage is sampled by a sample and hold circuit (FIG. 4) connected to the column line 402. Thus, Vrst of the desired pixel is sampled and stored on capacitor 418. After the reset voltage is stored, and after a charge integration period, the tx1 line 480 is enabled by a transfer pulse. The SHS switch of the readout circuit (switch 412, FIG. 4) is pulsed thereby storing an integrated charge pixel signal on capacitor 420, Figures 4-5; Paragraph 0039); and 
the second output unit switches connection (enabled) with and disconnection (disabled) from the second signal line (Again, as mentioned above, the reference pixel 452 is simultaneously read out. The steps to read out the reference pixel are similar with the exception that the transfer gate tx2 line 481 is not enabled, therefore isolating photo diode 162 and not transferring its charge to Node A. Thus, capacitor 414 connected to the reference pixel stores the reset signal of the reference pixel at the same time that the desired pixel stores the reset signal on capacitor 418 and capacitor 416 connected to the reference pixel stores the comparison signal of the reference pixel at the same time that the desired pixel stores the integrated charge signal on capacitor 420. At a different time, pixel 452 is the desired pixel reading out the odd column pixel 452 and array operation is analogous to reading out even column pixel 450 with the difference that the transfer control line tx2 481 corresponding to pixel 452, tx2 line 481, would be enabled instead of the transfer control line tx1 480, Paragraphs 0039-0040 and Figures 4-5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.) Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krymski (US Pub No.: 2004/0051802A1) as applied to claim 1 above, and further in view of Ino et al. (US Pub No.: 2016/0037100A1).

Regarding Claim 16, Krymski discloses an electronic device, comprising: the image sensor according to claim 1 (See the above rejection to claim 1), and an image generation unit that generates image data based upon signals from the plurality of pixels (The invention relates generally to improved semiconductor imaging devices and in particular to an imaging device which can be fabricated using a standard CMOS process. Particularly, the invention relates to a CMOS imager having an array of image sensing cells and to the driving signals which operate the cells, Paragraph 0001. The method and apparatus aspects of the invention are embodied in an image device 1140 shown in FIG. 11 which provides an image output signal, Paragraph 0045 and Figure 11). However, Krymski does not explicitly teach that the electronic device with an image sensor is an electronic camera. Ino et al. teach of an electronic camera with an image sensor, (Ino et al. teach of an image capturing apparatus that includes an image sensor having a plurality of pixels and being capable of outputting a plurality of image signals read out using different methods for individually reading out the signals of the plurality of pixels and correction signals for correcting the plurality of image signals, a processing unit for processing the correction signals so as to handle the reading methods for the plurality of image signals, and a correction unit for correcting the plurality of image signals using the correction signals processed by the processing unit, Abstract and Figure 1 of Ino et al.. Ino et al. teach that the image capturing apparatus with an image sensor is a camera, Paragraphs 0012, 0029; Figure 1 of Ino et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic device and image sensor in the teachings of Krymski to be part of an electronic camera as taught by Ino et al., because it is useful in capturing an storing the image signals that can be output to a display for viewing). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697